Citation Nr: 1637070	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.  

2.  Entitlement to service connection for migraines, to include as due to exposure to environmental hazards in Iraq.  

3.  Entitlement to service connection for sleep disability, to include narcolepsy, to include as secondary to service-connected PTSD with major depressive disorder and/or exposure to environmental hazards in Iraq.  

4.  Entitlement to service connection for a sinus disability, to include sinusitis and nasal congestion, to include as due to exposure to environmental hazards in Iraq.  

5.  Entitlement to service connection for polymyalgia, claimed as fibromyalgia, to include as due to an undiagnosed ilnness.  

6.  Entitlement to an initial rating in excess of 30 percent for PTSD with major depressive disorder prior to November 10, 2010, and in excess of 50 percent from November 10, 2010, to June 3, 2015.  

7.  Entitlement to an initial rating for chronic fatigue syndrome in excess of 20 percent from June 5, 2013.  

8  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis, lumbar spine.  

9.  Entitlement to a disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to an effective date earlier than December 4, 2012 for the award of service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from November 1996 to November 2001 and from February 2008 to January 2009.  He also had service in the Naval Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision (PTSD with major depressive disorder and degenerative arthritis, lumbar spine, and chronic sinusitis and nasal congestion), a February 2011 rating decision (migraine headaches and narcolepsy), a June 2013 rating decision (chronic fatigue syndrome and polymyalgia, claimed as fibromyalgia), and a November 2014 rating decision (hypertension) by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the record.  The Board's December 2015 remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).

An April 21, 2015 rating decision granted entitlement to service connection for chronic fatigue syndrome and assigned an initial rating of 100 percent effective December 4, 2012 and a rating of 20 percent from June 5, 2013.  On April 7, 2016, VA received a notice of disagreement concerning the assigned initial ratings of chronic fatigue syndrome and the effective date of the award.  A notice of disagreement triggers the appellate process and the issues are listed on the title page of this decision.

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with major depressive disorder, entitlement to service connection for migraines, to include as due to exposure to environmental hazards in Iraq, entitlement to service connection for sleep disability, to include narcolepsy, to include as secondary to service-connected PTSD with major depressive disorder and/or due to exposure to environmental hazards in Iraq, entitlement to an initial rating in excess of 10 percent for degenerative arthritis, lumbar spine, entitlement to an initial rating for chronic fatigue syndrome in excess of 20 percent from June 5, 2013, and entitlement to an effective date earlier than December 4, 2012 for the award of service connection for chronic fatigue syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  During the May 2016 hearing, the Veteran requested withdrawal of the issues for entitlement to service connection for sinus disability, to include sinusitis and nasal congestion, to include as due to exposure to environmental hazards in Iraq, entitlement to an initial rating in excess of 30 percent for PTSD with major depressive disorder prior to November 10, 2010, and in excess of 50 percent from November 10, 2010, to June 3, 2015, and entitlement to a TDIU.

2.  The Veteran has qualifying service in Southwest Asia and his diagnosed fibromyalgia manifested to a degree of 10 percent or more since his separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for sinus disability, to include sinusitis and nasal congestion, to include as due to exposure to environmental hazards in Iraq, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD with major depressive disorder prior to November 10, 2010, and in excess of 50 percent from November 10, 2010 to June 3, 2015, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal as to the issue of entitlement to a TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. § 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the withdrawal of issues on appeal and a favorable disposition of the action to grant service connection for fibromyalgia, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Withdrawal

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time, or on the record during a hearing, before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015). 

During the May 2016 hearing, the Veteran requested withdrawal of the issues for entitlement to service connection for sinus disability, to include sinusitis and nasal congestion, to include as due to exposure to environmental hazards in Iraq, entitlement to an initial rating in excess of 30 percent for PTSD with major depressive disorder prior to November 10, 2010, and in excess of 50 percent from November 10, 2010, to June 3, 2015, and entitlement to a TDIU.  The criteria have been met for withdrawal of the Veteran's appeal regarding the aforementioned issues.  As there are no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the issues and they are dismissed.

Service Connection

For veterans who served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  38 C.F.R. § 3.317.  Such disability or illness must become manifest either during active service or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).

In this case, the Veteran's DD-214 reflects that the Veteran served from February 2008 to January 2009.  He received an Iraq Campaign Medal with Campaign Star.  He also served in Imminent Danger Pay Area and was mobilized in Support of Operation Enduring Freedom.  His service personnel records reflect his deployment to Iraq.  The Board finds that the Veteran has qualifying service in Southwest Asia.  

The Veteran has attested to chronic symptoms of fibromyalgia since his return from Iraq.  A Fibromyalgia Disability Benefits Questionnaire dated in October 2015 shows a diagnosis of fibromyalgia with a date of diagnosis in 2009.  It was noted that the condition had its onset in 2009 and the Veteran developed significant pain in the extremities, particularly the hands and feet.  It was noted that continuous medication was required for control of fibromyalgia symptoms.  The Veteran used Lyrica 150 mg twice a day.  

Here, the Veteran had the requisite service in the Southwest Asia Theater of Operations during the Persian Gulf War, and a current diagnosis of fibromyalgia, which manifested to a compensable degree under 38 C.F.R. § 4.71a, Diagnostic Code 5025 (ratings for fibromyalgia) prior to December 31, 2016.  See 38 C.F.R. § 3.317.  Service connection for fibromyalgia is granted.  

ORDER

The issue of entitlement to service connection for sinus disability, to include sinusitis and nasal congestion, is dismissed.  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD with major depressive disorder prior to November 10, 2010, and in excess of 50 percent from November 10, 2010, to June 3, 2015, is dismissed.

The issue of entitlement to a TDIU is dismissed.

Entitlement to service connection for fibromyalgia is granted.  


REMAND

As noted in the Introduction, an April 21, 2015 rating decision granted entitlement to service connection for chronic fatigue syndrome and assigned an initial rating of 100 percent effective December 4, 2012, and a rating of 20 percent from June 5, 2013.  On April 7, 2016, VA received a notice of disagreement concerning the assigned initial ratings of chronic fatigue syndrome and the effective date of the award.  A Statement of the Case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also finds that a remand is required for additional development, to include compliance with the Board's February 2015 remand.  The record shows that the Veteran had two separate periods of active service.  In February 2015, the Board remanded the issues on appeal for additional development, to include a directive to ensure that all service medical treatment records were requested and associated with the record.  Specifically, the AOJ was asked to request all service medical treatment records and document all efforts to locate the records.  The October 2015 Supplemental Statement of the Case indicated that there was a negative response from the Records Management Center (RMC) for service medical treatment records.  A copy of an August 2015 email to VAVBASTL/RMC/RCD requested all service treatment and/or service personnel records pertaining to the Veteran.  The Board cannot locate a negative response to this request.  The Board only located a September 2015 e-mail from RO personnel at VBA Muskogee that indicated a review of the records shows the "request is pending."  Accordingly, as the Board cannot determine that the Board's remand directive was completed, a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

An October 2015 email from the Veteran noted that his vocational rehabilitation issues were well documented.  In addition, the Veteran stated in the record that he desired vocational rehabilitation due to his many medical conditions.  Such vocational rehabilitation records may be relevant to the issues on appeal.  Therefore, the AOJ must request the Veteran's VA Vocational Rehabilitation and Employment folder.

The Veteran was provided VA medical examinations in October 2015 concerning his claims for service connection for migraines and service connection for sleep disability.  The Board finds that the October 2015 VA opinions are inadequate.  The examiner opined that it was "less likely than not" that the claimed conditions were related to service because there was no "direct evidence" that he experienced narcolepsy or that he developed headaches during active service.  However, the examiner did not address any sleep disability other than narcolepsy, did not address the Veteran's statements that he had headaches upon his return from service, and did not provide reasoning for the expressed opinions.  Accordingly, addendum opinions are required.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the service-connected degenerative arthritis, lumbar spine, the Veteran testified that he underwent a magnetic resonance imaging study (MRI) a week earlier at VA.  The identified VA medical treatment records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the April 2015 rating decision and notice of disagreement therewith received in April 2016, as to the issues of entitlement to an initial rating for chronic fatigue syndrome in excess of 20 percent from June 5, 2013 and entitlement to an effective date earlier than December 4, 2012 for the award of service connection for chronic fatigue syndrome.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Contact the Veteran and ask him to submit any employment records and FMLA paperwork concerning leave from work. 

3.  Request the Veteran's VA Vocational Rehabilitation and Employment records and associate them with the claims file.

4.  Request updated VA medical treatment records. 

5.  If applicable, associate any prior response received to the August 2015 request for the Veteran's service medical treatment records and service personnel records with the claims file.  

If there is no documentation of a response, contact the appropriate facility or facilities to request all service treatment records from the Veteran's active service; specifically, his second period of active service.  

Document all efforts to locate the records.  The AOJ must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  

6.  Request an addendum opinion from a suitably qualified examiner concerning the nature and etiology of any migraines.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file, respond to the following: 

Is it at least as likely as not (50 percent probability or more) that any migraines are related to active service, to include the Veteran's exposure to environmental hazards.

Rationale must be offered for any opinion reached. 

7.  Request an addendum opinion from a suitably qualified examiner concerning the nature and etiology of any sleep disability present.  The claims file must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims file, respond to the following: 

a.  Is it at least as likely as not (50 percent probability or more) that any sleep disorder, to include, not limited to narcolepsy, is related to active service, to include the Veteran's exposure to environmental hazards.

b.  Is it at least as likely as not (50 percent probability or more) that any sleep disorder, to include, not limited to narcolepsy, was caused or aggravated by the service-connected PTSD with major depressive disorder. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be offered for any opinion reached. 

8.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


